Citation Nr: 0607740
Decision Date: 03/16/06	Archive Date: 06/16/06

Citation Nr: 0607740	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-20 430A	)	DATE MAR 16 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



VACATUR

The veteran served on active duty from July 1962 to September 
1973.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
by the Department of Veterans Affairs (VA) medical center 
(VAMC) in New Orleans, Louisiana.

In a decision issued in December 2005, the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  The denial was based, 
in part, on the veteran not having a diagnosis of PTSD.  The 
evidence also failed to establish any connection between the 
veteran's diagnosed dysthymia and his military service.

The veteran submitted a motion to vacate the December 2005 
decision in February 2006.  He submitted a copy of a VA 
mental health consultation from December 20, 2005, in support 
of his motion.  The consultation provided a working diagnosis 
of chronic PTSD with dysthymia.  

The veteran's representative argued that the Board had 
constructive notice of the medical evidence, under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), because the appointment 
for the consultation was made in November 2005.  A date prior 
to the Board's decision.  

In light of this newly received evidence, the December 2005 
Board decision that denied entitlement to service connection 
for a psychiatric disorder, to included PTSD, is VACATED in 
order to assure due process.  38 C.F.R. § 20.904 (2005).  
A new decision will be entered.


	(CONTINUED ON NEXT PAGE)



ORDER

The Board's December 2005 decision that denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to included PTSD, is VACATED.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This vacatur does not constitute a decision 
of the Board on the merits of your appeal.


Citation Nr: 0533231	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  05-20 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The Board notes that the veteran was originally denied 
service connection for face and eye injuries as residuals of 
a shell fragment wound (SFW) by way of a rating decision 
dated in April 2004.  The veteran submitted a notice of 
disagreement in April 2004 and was issued a statement of the 
case in May 2005.

The veteran's substantive appeal was received in May 2005.  
At that time the veteran said that he did not know how his 
eye injury was submitted as a claim.  He said that he never 
intended for it to be claim, he wanted to use the experience 
as proof of a stressor in service.  In addition, the veteran 
specifically checked the block on his VA Form 9 that limited 
his appeal to the issue of service connection for an acquired 
psychiatric disorder, to include PTSD.  As the veteran has 
not perfected an appeal of the denial of service connection 
for face and eye injuries as residuals of a SFW that issue is 
not before the Board for appellate review.  See 38 C.F.R. 
§§ 20.200, 20.202 (2005).

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in November 2005.  The 
motion was granted that same month.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD.

2.  The veteran's currently diagnosed dysthymic disorder was 
first identified many years after his release from service 
and is not shown to be related to such service.

CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder, 
to include PTSD, that was incurred in or aggravated by active 
service, nor incurred as a result of any incident of service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from July 1962 to September 
1973.  He served as an infantry officer in the Republic of 
Vietnam from May 1970 to March 1971.  The veteran earned the 
Combat Infantryman Badge (CIB) among his several military 
awards and decorations.  

The veteran's service medical records (SMRs) reflect that he 
suffered corneal abrasions in both eyes, as well as 
lacerations to his eyelids, as the result of an explosion in 
August 1970.  The veteran was treated for approximately two 
weeks and returned to duty.  The veteran had a periodic 
physical examination in May 1971.  A scar on the right eyelid 
was noted.  There was no mention of any problems with 
nervousness or depression.  The veteran's July 1973 
separation physical examination was also negative for any 
reports, or findings of nervousness or depression.  

The veteran submitted his original claim for service 
connected disability compensation benefits in October 2003.  
He listed PTSD as his the only specific psychiatric-related 
diagnosis.  He did not list any source of treatment.  
However, the veteran did provide records of treatment from a 
T. L. Morris, M.D., at the Green Clinic for the period from 
July 1999 to April 2002.

The records show that the veteran was first diagnosed with 
depression in July 1999.  Dr. Morris noted that the veteran 
would probably need to get started on an antidepressant.  An 
entry from August 1999 reported that the veteran's depression 
was improved with his taking of Celexa.  The final entry, 
from April 2002, noted that the veteran's prescription for 
Celexa was renewed.

Associated with the claims folder are VA treatment records 
for the period from August 1998 to February 2003.  The 
records show that the veteran reported a history of 
depression and treatment by Dr. Morris in September 2002.  He 
said that he had been on Celexa for 20 years and would like 
to get his medication from VA.  The VA physician switched the 
veteran's prescription to Zoloft.  The veteran was seen again 
in December 2002.  He was noted to take 50 milligrams of 
Zoloft at bedtime.  The assessment was depression, stable.

The veteran was afforded a VA mental health examination in 
March 2004.  The examiner noted that he had reviewed the 
claims folder, as well as VA clinical records.  He also said 
that he administered the Millon Clinical Multiaxial Inventory 
(MCMI)-III and Traumatic Symptom Inventory (TSI) tests.  The 
veteran reported being treated with Celexa from Dr. Morris 
for six years and had received recent treatment from VA.  The 
examiner reviewed the veteran's SMRs and noted that they were 
negative for any psychologic or psychiatric problems.  He 
also noted the veteran's treatment for depression by VA.  The 
examiner said that the veteran's MCMI-III test was basically 
within normal limits with no clinical elevations.  The TSI 
showed a quite slight elevation on anxious arousal and 
disassociation with a borderline elevation on the summary 
scale of dysphoria.  In short, the examiner said that there 
was little evidence of PTSD.  

The examiner provided an Axis I diagnosis of dysthymic 
disorder with occasional exacerbations.  The examiner 
concluded that the veteran endorsed some symptoms of PTSD but 
the psychological testing and his presentation were basically 
insufficient to confirm, and at times inconsistent, with a 
diagnosis of PTSD.  The examiner added that the veteran 
certainly had depression for several years, although it was 
not clear if it was more perceptive of any kind of experience 
or structural.

The veteran's claim for service connection was denied in 
April 2004.  

The veteran submitted his notice of disagreement (NOD) in 
April 2004.  He felt that he did not receive an adequate 
examination in March 2004.  He also said that he had a 
problem with remembering specific events.  He recounted how 
he was injured by the explosion in Vietnam and that he was 
evacuated for treatment.  He also said that he was put on 
antidepressant medications approximately seven years earlier 
and that the medication had helped him.  The veteran said 
that he had lost his job in April 2004 because of his 
attitude and inability to work well with others.  

The veteran's substantive appeal was received in May 2005.  
In regard to his eye injury, the veteran said that he never 
intended to make a claim for that problem.  Rather, he felt 
the information regarding the explosion and how he was 
injured would show the trauma and shock that he suffered in 
Vietnam.  The veteran said that he had suffered from symptoms 
of PTSD ever since.  He added that, until the last couple of 
years, he had rarely seen a doctor, been to a hospital, or 
been sick.  


II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); see also 38 C.F.R. § 3.304(f) (2005).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In regard to the veteran's service connection claim, the 
Board notes that the veteran's CIB reflects combat service in 
the Republic of Vietnam.  In that case, if an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. §3.304(d).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence . . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

As to the veteran's claim regarding PTSD, there is no 
diagnosis of PTSD.  The veteran has submitted multiple 
statements of why he believes he has PTSD based on his 
experiences in Vietnam, especially the explosion incident.  
However, the regulations specifically require a diagnosis of 
PTSD before service connection can be granted.  Neither the 
private treatment records nor the VA outpatient records 
provide a diagnosis of PTSD.  The March 2004 VA examiner 
conducted psychometric testing to assist him in evaluating 
the veteran.  Again, PTSD was not diagnosed.  Accordingly, 
there is no basis to establish service connection for PTSD.

Regarding the claim for service connection for an acquired 
psychiatric disorder, in this case dysthymic disorder or 
depression, the Board finds that no such disorder was 
diagnosed while the veteran was in the military service or 
until many years thereafter.  The first evidence of any 
treatment for a psychiatric disorder is contained in the 
records from the Green Clinic in 1999.  Although the veteran 
told one VA physician he had been treated for 20 years, that 
is not supported by the Green Clinic records or the 
information provided by the veteran at the time of his March 
2004 VA examination.  Further, the veteran has not identified 
any source of records that could be obtained to show a 20 
year history of treatment.

In addition, the VA examiner did not relate the veteran's 
dysthymic disorder to the veteran's military service.  Dr. 
Morris did not attribute his diagnosis of depression to the 
veteran's military service.  The VA physicians provided no 
opinion as to the etiology of the veteran's depression.

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms he says he has experienced 
since service. Nevertheless, where, as here, a medical 
opinion is required to diagnose the condition and to provide 
a nexus opinion to link the veteran's complaints to service, 
only a qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In evaluating this claim, the Board has considered for 
application 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
which provides for proof of a claim by satisfactory lay, or 
other evidence, for combat veterans, under certain 
conditions.  See Collette, supra.  In this case, there is no 
credible competent evidence to show that the veteran's 
dysthymic disorder or depression is related to service.  
Although the veteran was a combat veteran, there is no 
evidence in his SMRs after his period of combat to show any 
complaints relating to depression or any other psychiatric-
related problems.  The veteran's July 1973 separation 
examination was negative for evidence to support the 
veteran's contentions.  There is no objective evidence of a 
continuity of symptomatology, and there is no objective 
evidence to link the veteran's currently diagnosed dysthymic 
disorder or depression to service.  The veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

The Board notes that the veteran, through his representative, 
has argued that the case should be remanded for a specific 
opinion as to whether the veteran's diagnosed dysthymic 
disorder is related to service.  VA is to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002)38 C.F.R. 
§ 3.159(c)(4); see also Charles v. Principi 16 Vet. App. 370, 
375 (2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

In this case, there is no evidence to show that the current 
disability may be associated with the veteran's military 
service.  There is no evidence of the disability, or signs or 
symptoms in service.  The first evidence of the disability is 
approximately 25 years after the veteran's period of service.  
Moreover, the record contains sufficient information to 
decide the case in that the veteran's private physician did 
not link the veteran's symptoms or diagnosis to service, nor 
did the VA physician.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for an acquired psychiatric 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  VA has issued final 
regulations to implement these statutory changes, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran has provided the necessary 
information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted his claim for service connection for an 
acquired psychiatric disorder, to include PTSD, in October 
2003.  The RO wrote to the veteran in November 2003.  He was 
told what VA would do in the development of his claim and 
what he needed to do.  The veteran was informed of what 
evidence was still needed.  He was further advised to submit 
evidence in support of his claim.  The veteran was informed 
of the evidence already of record.

The veteran responded to the RO's letter in November 2003.  
He provided information in response to questions posed in the 
RO's letter.

The veteran's claim was denied in April 2004.  The veteran 
was provided notice of the rating action that same month.  
The rating decision informed the veteran that there was no 
diagnosis of PTSD.  Moreover, that there was no evidence of a 
diagnosis or treatment of any psychiatric disorder in 
service.

The May 2005 statement of the case (SOC) provided further 
information for the basis of the denial.  The SOC again 
informed the veteran that there was no diagnosis of PTSD, 
thus service connection could not be granted.  The SOC also 
informed the veteran that there was no evidence of a 
psychiatric disorder in service and no evidence to show that 
his diagnosed dysthymic disorder was related to service.  The 
SOC also provided the veteran with the citations of the 
regulations pertinent to establishing service connection.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board finds 
that the veteran has been provided notice regarding the type 
of evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the initial unfavorable decision of April 2004 was 
issued prior to any VCAA notice that specifically addressed 
what the veteran needed to submit to substantiate his claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD. 

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
April 2004 rating decision and May 2005 SOC provided him with 
the notice necessary to substantiate his claim, and to 
identify outstanding evidence.  The November 2003 letter 
advised him of his duties and those of VA, and advised him to 
submit his evidence to VA.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  The November 2003 letter omitted a 
description of what evidence was necessary to substantiate a 
claim for service connection.  However, that omission was 
corrected through the information provided in the April 2004 
rating decision and May 2005 SOC.  

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded a VA examination.  VA treatment 
records were obtained and associated with the claims file.  
The veteran submitted those private medical records he wanted 
considered.  He did not identify any source of additional 
evidence.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs




